AO 91 (Rev. 02/09) Criminal Complaint

 

 

 

UNITED STATES DISTRICT COURT

 

for the
District of Arizona
United States of America )
v. ) _
Ricky Lee DAVIS ) CaseNo. / G_-27¢ MA
Defendant )
)
)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of March 9th, 2019 and continuing through May 21st, 2019 in the District of
Arizona, defendant Ricky Lee DAVIS, a person convicted of CIR Aggravated Sexual Abuse of a Minor in
violation of Arizona law ~ August 24th, 2011 and required to register in the State of Arizona under the Sex
_ Offender Registration and Notification Act, did knowingly fail to register or update his registration as required
by SORNA. DAVIS knowing of his requirements to register, failed to update registration with the Arizona
Department of Public Safety Sex Offender Registry as a convicted sex offender under A.R.S. 13-3821.

 

In violation of Title 18, United States Code, Section(s) 2250 Failure to Register as a Convicted Sex
Offender.
I further state that I am a Deputy U.S. Marshal.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein

)S

AUTHORIZED BY: AUSA Jaqueline Shesnol for Krista Wood

Continued on the attached sheet. A

Allen Schrader Deputy U.S. Marshal

Printed name and title

 

Complainant's signature

 

Sworn to before me and signed in my presence. -

Date: July 11, 2019 AZZ

Judge's signature

 

City and state: Phoenix, AZ Michelle H. Burns, U.S. Magistrate Judge

Printed name and title

 
STATEMENT OF PROBABLE CAUSE
I, Allen Schrader, being duly sworn, hereby depose and state that:

1. I, Allen Schrader (hereafter your affiant), am a Deputy with the United States
Marshals Service and have been so employed since 2008. I am currently
assigned to the United States Marshals Service Wanted Task Force. My duties
include locating absconder sex offenders to determine if a violation of the Sex
Offender Registration and Notification Act (SORNA) exists. This affidavit is
made in support of a criminal complaint for Ricky Lee DAVIS for Failure to
Register as a Sex Offender in violation of Title 18 United States Code Section
2250. The facts contained within do not reflect all the facts known in this case.

2. On May 6th, 2019, your affiant was assigned an investigation to determine if
Ricky Lee DAVIS was in violation of SORNA. DAVIS was in custody on a
supervised release violation as of May 21st, 2019.Deputy United States Marshal
(DUSM) Schrader requested all documents related to this investigation from
Senior United States Probation Officer (SRUSPO) R. Andrews, and reviewed
the Report Of Investigation (USM-311) from CR 15-00639-001-PHX-GMS.
Additionally, DUSM Schrader conducted computer queries to determine if
DAVIS had registered as a sex offender as required by law since absconding
from the NBTC facility in Tucson, Arizona on or about March 9th, 2019. All
queries resulted in no information in regards to DAVIS' whereabouts.

3. On or about December 3rd, 2018, DAVIS was released from custody, and
reported to NBTC located at 2445 N Oracle Rd Tucson, Arizona. Continuing on

2

 
December 3rd, 2018, DAVIS registered as a sex offender with the Pima County
Sheriff's Office (PCSO) as required by law. DAVIS acknowledged, "I
understand within (72) hours after I move from a county (including out of state)
from which I am registered, I shall notify in writing the Sheriff in County from
which I move". Additionally, DAVIS acknowledged, "I understand that my
responsibility to register as a sex offender is a life time requirement and failure
to register is punishable as a felony". DAVIS acknowledged both of the above
requirements by signing and affixing his thumbprint to the document.
Supervision by SRUSPO R. Andrews began shortly thereafter.

4. On March 9th, 2019, at approximately 2233 hours, DAVIS approached staff at
NBTC with all his belongings, and informed them that he was no longer going
to reside at NBTC, and left the facility without permission, and his whereabouts
were unknown to authorities. NBTC notified (SRUSPO) R. Andrews. On April
23rd, 2019, (SRUSPO) R. Andrews filed a petition with the District Court for
the arrest of DAVIS for Violation of Supervised Release Conditions. On May
Ist, 2019, a warrant was issued for the arrest of DAVIS and I, DUSM Schrader
was assigned the case.

5. On May 21st, 2019, DAVIS was arrested by the Arizona Department of Public
Safety (AZDPS) on the outstanding Supervised Release Violation, issued out of
the United States District Court for the District of Arizona (see AZ DPS Report
under case #2019-024583). DUSM Schrader contacted the Arizona Department
of Public Safety Sex Offender Registry, and determined that since absconding |

from the NBTC in Tucson DAVIS had not notified the (PCSO) in writing of his
3
change of residence. Inquiries indicate that DAVIS has not registered in any
other county in Arizona as required by law.

6. On May 22nd, 2019, DAVIS was interviewed by Senior Inspector (SI) C. Kruse
and DUSM Schrader at the Sandra Day O'Connor Courthouse in Phoenix AZ,
reference this matter. DAVIS, after being advised of his Miranda Rights
invoked his right to have an attorney present, and declined to answer any
questions. The interview was concluded, and DAVIS was advised that he was
being investigated for violations of SORNA.

7. In conclusion, DAVIS was convicted of an offense that requires him to register
as a sex offender under SORNA and state law. DAVIS was on notice of his
requirement to register as a sex offender and had registered as a sex offender in
Pima County on December 3, 2018, after his release from custody. DAVIS then
absconded from NBTC on March 9, 2019, and failed to notify authorities of his
change in residence. DAVIS' whereabouts were unknown to authorities until he
was arrested on the outstanding Supervised Release warrant issued by the United
States District Court for the District of Arizona.

8. Federal law, Title 34 U.S.C. § 20913, requires a convicted sex offender to

register or update their registration within 3 business days.

 

 
9. Based on the above facts, DAVIS is in violation of 18 United States Code

Section 2250(a), Failure to Register as a Sex Offender, a violation of the Sex Offender

Registration and Notification Act SORNA.

x

 

GE su
an <2 Ne
Allen Schrader

Deputy U.S. Marshal

Sworn to and subscribed before me
this _| \_th day of July, 2019.

. Ao Y ZA =
Michelle H. Burns
U.S. Magistrate Judge
